Citation Nr: 1230046	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  99-24 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for hemorrhoids, status post hemorrhoidectomies. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from August 1940 to August 1946 and again from October 1946 to June 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied entitlement to TDIU.  

Thereafter, in a March 2008 Board remand, the Board determined the issue of entitlement to an increased rating for hemorrhoids was reasonably raised by the record, namely a March 2003 VA examination and subsequent 2005 and 2006 medical opinions.  The Board remanded the TDIU issue finding it "inextricably intertwined" with the increased rating issue for hemorrhoids, reasonably raised by the record.

A June 2003 rating decision had awarded the Veteran an increased rating to 30 percent for his hemorrhoids, primarily based on the March 2003 VA examination findings.  The Veteran did not appeal.  

No rating decision, however, was ever issued in response to the Board's March 2008 referral.  As explained in the Board's February 2010 remand, the hemorrhoids issue was adjudicated in an October 2008 Supplemental Statement of the Case (SSOC) (although not explicitly listed as an issue), followed by the Veteran's timely notice of disagreement, a subsequent SSOC, and a timely substantive appeal.  Thus, the Board determined in February 2010 that the issue was properly before it.

These claims have previously been before the Board multiple times resulting in their being remanded for further development.  Most recently, the Board remanded the claims in July 2011 to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims. The requested development having been completed, the case is once again before the Board.   

The procedural history has been reported in detail in prior remands, and therefore need not be further detailed here.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hemorrhoids are manifested by some reoccurrence, pain, intermittent bleeding, but without secondary fissures or anemia, and a history of repeat surgery, causing anal stenosis, and frequent fecal incontinence, involuntary bowel movements (sometimes requiring the use of a pad), and necessitating the Veteran being in close proximity to bathroom facilities at all times.  

2.  The Veteran's service connected disabilities preclude his ability to obtain substantial and gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent, but no higher, for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Codes 7332, 7333, and 7336 (2011).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §  1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to the Veteran in December 2002, October 2003, October 2005, April 2008, and March 2010.  Those letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The 2008 letter explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A February 2011 Supplemental Statement of the Case (SSOC), moreover, also included the diagnostic criteria for hemorrhoids.  After the notices mentioned above were provided, the issues were readjudicated several times, most recently in June 2012.

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The RO provided the Veteran multiple VA examinations to ensure the adequacy of the evidence, to include in March 2003, October 2005, October 2006, September 2009, November 2010 and August 2011.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.  

Increased Rating (Hemorrhoids)

The Veteran claims his hemorrhoids, and past hemorrhoid surgeries, are manifested by chronic anal pain and fecal incontinence rendering him unemployable.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  When the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As explained below, the Board finds the Veteran's hemorrhoids were manifested by consistent symptoms throughout the appellate time frame and, therefore, staged ratings are not appropriate.
 
Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

In June 2003, the RO awarded the Veteran an increased rating for his hemorrhoids under Diagnostic Code (DC) 7333 for moderate reduction of lumen, or moderate constant leakage.  See 38 C.F.R. § 4.114, DC 7333.  Prior to that time, the Veteran was rated 10 percent under DC 7336 for hemorrhoids.  See id. at DC 7336.

The medical evidence indicates the Veteran underwent five hemorrhoid surgeries, some during service and some thereafter.  The most disabling aspects of his service-connected hemorrhoids are the residuals of these surgeries.  The manifestations of the Veteran's disability include findings of fecal incontinence, pain, recurrence of hemorrhoids, and sphincter stenosis. 

Under Diagnostic Code 7336, for external or internal hemorrhoids, a noncompensable evaluation is warranted for mild or moderate hemorrhoids.  A 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences. A higher disability rating of 20 percent is warranted for hemorrhoids with persistent bleeding and secondary anemia or fissures; this is the highest rating possible under this diagnostic code.  See 38 C.F.R. § 4.119, DC 7336.

Under Diagnostic Code 7332, rectum and anus with impairment of sphincter control, a healed or slight condition without leakage is noncompensably rated; a condition manifested by constant slight, or occasional moderate leakage is rated 10 percent disabling; occasional involuntary bowel movements, necessitating wearing of pad is rated 30 percent disabling; extensive leakage and fairly frequent involuntary bowel movements is rated 60 percent disabling; and a 100 percent rating is awarded for complete loss of sphincter control.  Id. at DC 7332.

The Veteran is currently rated at 30 percent under DC 7333, for stricture of the rectum and anus.  Under DC 7333, a 30 percent disability rating is awarded for moderate reduction of lumen, or moderate constant leakage; a 50 percent rating is awarded for great reduction of lumen, or extensive leakage; and a 100 percent rating is awarded where the Veteran requires a colostomy.  Id. at DC 7333.

Under 38 C.F.R. § 4.114, it is recognized that several diagnostic codes could be applicable for one service-connected disability.  The regulations do not preclude the possibility of assigning separate ratings in some instances, to include diagnostic codes 7332, 7333, and 7336.  Id.  Thus, in considering the most appropriate rating, the Board will also consider whether separate ratings are warranted.

The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See 38 C.F.R. § 4.14.; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (emphasis added).  

The claim is complicated because the Veteran's manifestations are inconsistently described in the medical evidence.  This is, in part, due to the fact that the Veteran was in pain during some examinations and, therefore, findings were limited. 

In March 2003, the Veteran underwent a VA examination primarily for his left arm.  The examiner was also asked to address his employability, however, and therefore the Veteran's hemorrhoids were discussed.  At that time, the examiner noted his history of 5 operations for hemorrhoids from 1942 to 1958 as well as the Veteran's complaints of uncontrolled bowel movements, fecal incontinence and occasional pain with severe constipation.  The Veteran noted using a pad in the past for fecal leakage and complained his hemorrhoids occur frequently with occasional bleeding, but no protrusion.  

On rectal examination, the March 2003 VA examiner found evidence of reduction of lumen, loss of sphincter tone, fissure, and fecal leakage.  No hemorrhoids were found at that time.  The examiner diagnosed the Veteran with status post hemorrhoidectomy times five with rectal fissures associated with intermittent pain, fissure, and fecal incontinence.  The Veteran's condition, however, does not produce anemia or malnutrition.

The findings of this examination led to the Veteran's increased rating in a June 2003 rating decision, which the Veteran did not appeal.  

Medical evidence since this examination shows a different disability picture.  Specifically, no medical professional since this examination has noted fissures or reduction of lumen.  Indeed, examiners since that date specifically note no fissures visibly seen.  Rather, the medical evidence overwhelmingly shows the Veteran's hemorrhoid disability is primarily manifested by sphincter stenosis causing fecal incontinence and leakage.

The Veteran was afforded a VA examination in October 2005 where the examiner again noted the Veteran's multiple surgeries.  At that time, the Veteran complained of difficulty controlling bowel movements, alternation of constipation and diarrhea where he has a bowel movement with not much warning, and so he needs to be near a bathroom at all times.  The Veteran also has fecal incontinence with stool accidents and pain due to anal stenosis with intermittent bleeding.  On examination, the October 2005 examiner noted he could not insert his finger into the patient's anus because of anal stenosis from a prior surgery and due to pain.  

In October 2006, the examiner provided an addendum to his opinion noting the Veteran's non-service connected prostate cancer and radiation therapy, but opining that the Veteran's symptoms of rectal incontinence began prior to the cancer and did not worsen thereafter.  The examiner further elaborated on the Veteran's complaints indicating leakage, uncontrolled bowel movements, with only a 30 second warning before he loses control of bowel movements.  The examiner noted the Veteran's complaints of "some bleeding in the past."  

The Veteran was afforded an additional VA examination in September 2009 where the examiner noted the Veteran's complaints of anal itching, diarrhea, pain, swelling, blood on tissue two times per week, and tenesmus.  Fecal incontinence three times per month, sometimes necessitating a pad, was also noted.  On examination, the Veteran did not have any hemorrhoids at the time, no evidence of fecal leakage at the time, no fissures, no evidence of bleeding, and no rectal prolapse.  At the same time, the examiner noted the Veteran's tight and painful sphincter limited the anal examination.  The examiner also noted the Veteran's complaints of needing to be near a bathroom at all times.

VA outpatient treatment records further note the Veteran's incontinence.  An April 2008 record further noted an anal examination could not be completed due to his anal stenosis.

The record also contains a private colonoscopy report dated in 2007.  At that time, the Veteran's pertinent history of hemorrhoids was noted.  On examination, the physician noted hemorrhoids, hemorrhoid tags, and bleeding, but with no fissure or polyps.

In November 2010, a VA examiner proffered an opinion per the directive of a Board Remand, explaining the Veteran is experiencing late recognized complications of his previous hemorrhoid surgery, which resulted in anal stenosis and anal incontinence, secondary to the stenosis.  The examiner further explained that the Veteran's hemorrhoid surgeries were done in a past era, in an aggressive manner where it would not have been done today.  As a result of the surgeries, he developed sphincter stenosis.  While his hemorrhoids in and of themselves would not cause incontinence, the incontinence is secondary to his sphincter stenosis.  As for the occasional bleeding, the examiner noted some bleeding may be a result of his non-service connected radiation therapy, but bleeding from hemorrhoids is also a known manifestation.

The March 2003 VA examiner is the only examiner to note evidence of fissures and reduction of lumen.  Indeed, subsequent examinations specifically found no evidence of fissures.  To resolve the ambiguity in the record, the Board again remanded the claim in July 2011 for an additional VA medical opinion.

A VA medical opinion was rendered in August 2011 where the examiner explained the Veteran developed anal stenosis due to in-service hemorrhoid surgeries.  The radical surgeries damaged the anal sphincter, and the sphincter can no longer close properly to maintain fecal continence.  As to the other manifestations noted by other examiners, the 2011 examiner explained the physical examination by the September 2009 examiner was limited because of the Veteran's painful and stenosed anus.  This is not the same as sphincter tone, which refers to how much pressure the sphincter can exert.  Based on the limited exam, the physician did not find any visible fissures.  Overall, the 2011 examiner opined that the Veteran would need immediate access to a lavatory for urgent defecation and personal hygiene at all times or there would be a great possibility of developing new or exacerbating conditions, to include fissures.

In short, aside from opinions, the Veteran was physically examined in March 2003, October 2005, and September 2009.  The 2005 and 2009 examinations were noted to be limited due to the Veteran's stenosis and pain.  The March 2003 examiner did not indicate any such limitation.  

The Board finds the overwhelming medical evidence indicates the Veteran's hemorrhoid disability is manifested mainly by fecal incontinence and uncontrolled bowel movements.  Although he only described himself as occasionally wearing a pad, it is clear the Veteran must be near bathroom facilities at all times to avoid losing bowel control.  Even with such precautions, the Veteran still indicated soiling himself at least once a month.  For these reasons, the Board finds the Veteran's sphincter stenosis, with fecal incontinence, meets the 60 percent criteria under diagnostic code 7332, but no higher.  No medical professional has ever indicated the Veteran has complete loss of sphincter control.  While the Veteran only occasionally soils himself or occasionally wears a pad, it is clear from the description in the claims folder, that the Veteran takes measures to be near bathroom facilities at all times to accommodate the extensive leakage and frequent involuntary bowel movements.  As such, a 60 percent rating under DC 7332 is appropriate.

The Board has considered applicability of diagnostic code 7333, for stricture of the rectum or anus.  

The RO awarded the Veteran a 30 percent disability rating under DC 7333 based on the March 2003 examiner's findings of reduction of lumen and moderate constant leakage.  The Board is awarding the Veteran a 60 percent rating under DC 7332 because of extensive leakage and frequent involuntary bowel movements.  While there is some disagreement in the medical evidence as to whether the Veteran's hemorrhoid surgeries caused sphincter impairment versus lumen impairment, the manifestation of leakage is the same.  

Awarding two separate disability ratings for the same manifestation would be unlawful pyramiding.  See 38 C.F.R. § 4.14.  Application of DC 7332, moreover, is more beneficial to the Veteran than application of DC 7333 because DC 7332 awards a 60 percent rating for "extensive leakage" and fairly frequent involuntary bowel movements" versus  DC 7333, which awards a 50 percent rating for "extensive leakage."  

In contrast, the Board finds a separate rating under DC 7336, for hemorrhoids, would not constitute unlawful pyramiding because the manifestations listed in the diagnostic criteria are distinct and separate from each other.  That is, the Veteran is entitled to a separate, compensable rating, where his hemorrhoids are manifested by large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences or with persistent bleeding and with secondary anemia or with fissures.  See 38 C.F.R. § 4.114, DC 7336.  A noncompensable rating is assigned for mild or moderate hemorrhoids. 

The Board finds that, while the Veteran's multiple hemorrhoid surgeries caused significant manifestations, his underlying hemorrhoid condition has not.  Other than a 2007 private colonoscopy report, examiners have not observed hemorrhoids at the times of his multiple examinations.  The 2007 report also noted hemorrhoid tags, but did not indicate their size.  The Veteran indicated intermittent or occasional bleeding, but examiners also noted this could be in part due to his radiation therapy, unrelated to his hemorrhoids.  There is no medical evidence to suggest "persistent bleeding."  

There is some disparity as to whether the Veteran's hemorrhoids caused fissures.  While the March 2003 VA examiner noted fissures, the medical evidence since that time has consistently found no evidence of fissures, to include the Veteran's private 2007 examination.  The 2011 VA examiner explained, however, that at least the 2009 examination findings were limited because of the Veteran's painful and tight sphincter.  

Overall, the Board finds the medical evidence describes a moderate hemorrhoid condition versus the more extensive manifestations stemming from the Veteran's hemorrhoid surgeries.   As such, while a separate rating is permissible, a compensable rating under DC 7336 is not warranted here.

Again, the Board finds the Veteran's hemorrhoids, status post hemorrhoid surgeries, is largely manifested by fecal incontinence, extensive leakage, and fairly frequent involuntary bowel movements.  These manifestations warrant a 60 percent rating under DC 7332, but no higher.  As explained above, the Veteran also has intermitted bleeding and some evidence of occasional recurrence of hemorrhoids, but this does not rise to the level of a compensable rating under DC 7336.  The Board further finds a separate rating under DC 7333 is impermissible under these circumstances, as the Veteran's manifestations, namely extensive leakage, are duplicative of the diagnostic criteria under DC 7332.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected hemorrhoids, status post hemorrhoid surgeries.  There are higher ratings available under the diagnostic codes for other manifestations, but the Veteran's condition is not productive of the manifestations that would warrant the higher ratings.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

The Veteran contends he is unable to maintain substantial gainful employment due to a combination of his service-connected left shoulder disability (rated 30 percent disabling) and the residuals of his hemorrhoid surgeries (now rated 60 percent disabling).  The Veteran is also service connected for hernia and appendectomy residuals, both rated non-compensably.  He now has a 70 percent combined rating.  See 38 C.F.R. § 4.25.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In light of the grant above, the Veteran now meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), and the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In determining unemployability status, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the above percentages for service-connected disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a).  

There is medical evidence of record showing that the veteran has other disabling conditions, to include nonservice-connected prostate cancer, hypertension, diabetes, hypothyroidism, hearing loss and psoriasis.  It is also noteworthy that the Veteran is of advanced age.  His age, and the non-service connected disabilities, however, cannot be taken into account in evaluating his individual unemployability status.  See, e.g., Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The Veteran was employed until 1980 when he retired.  He worked in construction and also as a truck driver. 

This claim has a lengthy procedural history and the Veteran has been afforded multiple VA examinations dated from 2003 to 2011.  The Board finds that the combined medical evidence indicates the Veteran is unemployable due to the effects of his left arm disability, which would preclude working in an environment requiring frequent use of his left arm (see March 2003 VA examination report), and the residuals of his hemorrhoid surgeries (see, e.g., October 2005, October 2006, and August 2011 VA examination reports).  The medical evidence, in contrast, indicates no significant disability due to his past hernias and appendectomy.  

Most recently, medical opinions were obtained by VA examiners in November 2010 and August 2011 where the examiners explained the Veteran's anal stenosis is a direct result of the aggressive hemorrhoid surgeries he had while on active duty.  Both examiners explained the procedures were done in a different era, in a more aggressive manner than those that would be done today, and weakened/damaged the anal sphincter.  The anal stenosis, in turn, is responsible for the Veteran's disabling fecal incontinence.  In contrast, radiation therapy from his prostate cancer would not cause fecal incontinence.  Radiation therapy may cause some bleeding, but the most disabling manifestations are solely attributable to the Veteran's in-service hemorrhoid surgeries. 

The 2011 VA examiner found the Veteran to be unemployable due to his residuals of hemorrhoid surgeries and noted that, without the ability to access a toilet and clean himself immediately, there is a great possibility of exacerbating his condition.  

VA examinations done in 2003, 2005 (with a 2006 addendum), and 2009 indicate the Veteran's left arm disability further limits his unemployability due to significant limitation of motion, frequent dislocations, instability, stiffness, and pain.  

In 2003, the Veteran indicated he did walk and exercise for 45 minutes, six days a week.  The March 2003 examination report also indicated the Veteran could garden and push a lawn mower.  The March 2003 examiner, moreover, did not opine the Veteran was totally disabled but, rather, that his employment would be limited to jobs where he would not require frequent left arm usage.  The examiner's opinion, however, was limited to considering TDIU in light of his left arm disability rather than the Veteran's complete disability picture.

The 2005 VA examiner opined that the Veteran is "at least as likely as not" unemployable due to his service-connected disabilities (both alone and in aggregate).  The examiner indicated the Veteran can no longer be far from a restroom because of his incontinence of stool and also unable to use his left arm.  Though this is not his dominant arm, he used it in an alternating way in the past when he was doing construction (i.e., the examiner noted he was a little ambidextrous).  The 2005 examiner proffered an addendum in 2006 further clarifying that the Veteran's manifestations were not related to his non-service connected cancer and radiation therapy because symptoms were present before radiation and not worsened thereafter.

VA outpatient treatment records further support the Veteran's unemployability.  Indeed an April 2008 outpatient treatment note indicates the Veteran's lead clinician opined the Veteran "is unable to work due to chronic anal pain and incontinence and due to inability to elevate his left shoulder."

The RO concluded that the Veteran merely ceased working because the truck company ran out of business.  There is no indication the Veteran sought out additional work.  

Whether the Veteran could have sought out other employment in 1980 for a few extra years is of no consequence here.  The pertinent inquiry here is whether the Veteran is currently unemployable due to service-connected disabilities.  Based on the evidence described above, the Board concludes he is.  

Thus, a total disability rating for compensation purposes based on individual unemployability is warranted.




ORDER

Entitlement to a rating of 60 percent for hemorrhoids, but no higher, is granted subject to the laws and regulations governing monetary awards. 

Entitlement to TDIU is granted subject to the laws and regulations governing monetary awards.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


